IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


KEITH WARREN,                                  : No. 79 EM 2018
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
PENNSYLVANIA STATE POLICE SGT. O.              :
E. ROWLES, COMMANDER, MLS,                     :
                                               :
                     Respondent                :



                                        ORDER



PER CURIAM

      AND NOW, this 12th day of October, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.